KIRKPATRICK, District Judge.
The petitioner in this case seeks to withdraw its petition for limitation of liability. No adjudication either granting or denying the limitation of liability has been made. The petitioner offers to enter into stipulations with the plaintiff that the petitioner will not take advantage of the bar of the statute of limitations in a common-law suit against them and that certain interrogatories and their answers may be transferred to that suit, the purpose of these stipulations being to place the plaintiff in as good a position in his common-law suit as though this proceeding had not been started. The plaintiff resists the withdrawal of *73this petition and refuses to enter into the stipulations.
This court will not compel the plaintiff to enter into stipulation with the petitioner nor will it deprive the plaintiff of any advantages that he may have gained by reason of the petitioner’s action in commencing these proceedings. They are of an equitable nature and will not be dismissed as a matter of right upon the request of petitioner if it appear to the court that the plaintiff may be prejudiced by such a dismissal.